UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA
SHREVEPORT DIVISION

 

UNITED STATES OF AMERICA CRIMINAL ACTION NO. 08-309-01
VERSUS JUDGE ELIZABETH FOOTE
GREGORY YOUNG MAGISTRATE JUDGE HORNSBY

 

MEMORANDUM ORDER

In the above-captioned case, the Court has been tasked with determining whether
Defendant Gregory Young (“Young”) should receive a reduction in his sentence, pursuant
to the application of Amendment 782 of the United States Sentencing Guidelines. The
parties have fully briefed the issue [Record Documents 124, 125, & 126], and the matter
is now ripe for the Court’s decision. For the reasons that follow, the Court hereby

REDUCES Young's sentence from 240 months to 206 months.

Background
In 2009, a jury convicted Young of possession with intent to distribute five hundred
grams or more of cocaine. The presentence report assigned an offense level of 28, per
U.S.S.G. § 2D1.1, for an offense that involved between two and three-and-a-half
kilograms of cocaine, and a criminal history category of VI, resulting in a guideline range
of 140-175 months. Young was sentenced by the Honorable Tom Stagg to 240 months’
imprisonment. This sentence constituted a 37.1% upward departure over the governing

guideline range and was based on the failure of Young's criminal history category to
adequately reflect his true criminal history. Young is now before the Court seeking a

reduction in his sentence pursuant to Amendment 782.

Law and Analysis

A district court may reduce a sentence when it is for “a term of imprisonment
based on a sentencing range that has subsequently been lowered by the Sentencing
Commission... .” 18 U.S.C. § 3582(c)(2). As relevant here, the Sentencing Commission
enacted Amendment 782, allowing for a two-level reduction in the base offense level of
drug trafficking offenses found in § 2D1.1. Amendment 782 was retroactively applicable
on November 1, 2015. United States v. Caulfield, 647 F. App’x 293, 294 n.4 (Sth Cir.
2016). In considering whether and to what extent a defendant's sentence should be
reduced, U.S.S.G. § 1B1.10 directs the Court to take into account the sentencing factors
set forth in 18 U.S.C. § 3553(a), “the nature and seriousness of the danger” to any person
or the community that may result from a reduction in the defendant's sentence, as well

as any of the defendant's relevant post-sentencing conduct. § 1B1.10, App. Note 1(B).

In the instant case, the parties agree that Young is eligible for a reduction in
sentence based on Amendment 782. They agree that his new offense level is 26. That
offense level, combined with a criminal history category of VI, results in a guideline range
of 120-150 months. The defense and the United States Probation Office jointly
recommend this Court impose a sentence of 206 months. While this sentence would be
higher than Young's new guideline range as calculated above, it nonetheless reflects a
comparable upward departure to that imposed by Judge Stagg. That is, 206 months is

37.1% greater than the top of the new guideline range.
2
Despite Young's eligibility for a reduced sentence, the Government opposes any
reduction based on Young's criminal history. The Government's briefing on this point
explores Young’s extensive criminal history in detail. The Court does not disagree that
Youngs prior criminal history was lengthy, serious, violent, and demonstrated utter
contempt for the rule of law. However, this is the very criminal history that Judge Stagg
took into account in 2009 when imposing the upward departure. The Court is in
possession of Judge Stagg’s original file in this matter, and based upon a review of that
file, including Judge Stagg’s handwritten notations, the Court is satisfied that the criminal
history highlighted by the Government served as the basis for the upward departure. As
the defense aptly points out, the current recommend sentence of 206 months takes into
account this criminal history by imposing a comparable upward departure (a 37.1%

increase) to the one imposed in 2009.

Young's disciplinary record from his time in prison shows only one infraction:
possession of a non-hazardous tool (tobacco) in 2015, for which he was punished. During
his time in prison, Young has taken advantage of various programs offered to him by the
Bureau of Prison, including but not limited to small business accounting, commercial
driver's license, parenting, real estate, keyboarding, history, and speed reading. Young’s
transition from a violent drug offender to a compliant inmate is both encouraging and a
strong refutation of the Government's position that he poses a danger to those around
him. In short, no evidence from Young's ten years of incarceration indicates that he

presents a current danger to the public safety.
There are no new facts or information which would cast doubt upon the decision
made by Judge Stagg at the 2009 sentencing, nor is there any other reasonable basis
upon which to withhold the application of Amendment 782. A reduction in Young’s term
of imprisonment is consistent with the revised guidelines calculation and the goals of 18
U.S.C. § 3553(a). Thus, considering the facts of this case and the § 3553(a) factors, the
Court finds that a reduction in sentence to 37.1% greater than the top of the new

guideline range is warranted.
Conclusion

Accordingly, IT Is ORDERED that Gregory Young's sentence shall be REDUCED

from 240 months to 206 months. An amended judgment will be issued herewith.

THUS DONE AND SIGNED in Shreveport, Louisiana, on this 11th day of

/

ELIZABETH ERNY FOOTE == /
UNITED STATES DISTRICT JUDGE

December, 2019.
